KATY NEWS FOR IMMEDIATE RELEASE KATY INDUSTRIES, INC. REPORTS 2 BRIDGETON, MO – November 12, 2009 – Katy Industries, Inc. (OTC BB: KATY) today reported a net loss in the third quarter of 2009 of $0.8 million ($0.10 per share), versus a net loss of $5.0 million ($0.62 per share), in the third quarter of 2008.Operating loss was $0.6 million (1.7% of net sales) in the third quarter of 2009, compared to $4.8 million (10.7% of net sales) in the same period in 2008. Financial highlights for the third quarter of 2009, as compared to the same period in the prior year, included: · Net sales in the third quarter of 2009 were $37.6 million, a decrease of $6.8 million, or 15.2%, compared to the same period in 2008.The decrease resulted from lower volumes across almost all of the business units driven by market softness, as well as the decision to exit certain unprofitable business lines. · Gross margin improved to 13.6% in the third quarter of 2009 from 6.5% in the third quarter of 2008.Gross margin was impacted by improved factory productivity and cost controls. · Selling, general and administrative expenses were $1.9 million lower in the third quarter of 2009 than in the third quarter of 2008.Prior year expenses included $0.2 million of costs related to the Company’s abandoned plan to deregister its common stock under the Securities Exchange Act of 1934 and $0.2 million of accelerated depreciation expense on abandoned leasehold improvements.Other favorable variances quarter over quarter included a $0.9 million reduction in salaries and related incentive accruals, a $0.3 million decrease in promotional expenses (catalogs, samples, etc.), $0.3 million of lower consulting and professional fees, and a $0.2 million reduction in commissions as related sales are down.Partially offsetting these favorable variances were current quarter costs of $0.2 million associated with the transition and hiring of executive level personnel. During the third quarter of 2008, Katy reported net activity from discontinued operations of $0.1 million. Katy also reported a net loss for the nine months ended October 2, 2009 of $3.8 million ($0.47 per share), versus a net loss of $12.6 million ($1.58 per share), for the nine months ended September 30, 2008.Operating loss was $3.4 million (3.1% of net sales) for the nine months ended October 2, 2009, compared to $13.6 million (10.3% of net sales) in the same period in 2008. Financial highlights for the nine months ended October 2, 2009, as compared to the nine months ended September 30, 2008, included: · Net sales for the nine months ended October 2, 2009 were $110.4 million, a decrease of $20.8 million, or 15.9%, compared to the same period in 2008.The decrease resulted from lower volumes across almost all of the business units driven by market softness, as well as the decision to exit certain unprofitable business lines. · Gross margin was 14.9% for the nine months ended October 2, 2009, versus 7.0% for the same period in 2008.Gross margin was impacted by improved factory productivity and cost controls, as well as a favorable year over year variance in the LIFO adjustment of $2.8 million resulting from a decrease in resin costs and lower inventory levels. · Selling, general and administrative expenses were $2.6 million lower for the nine months ended October 2, 2009 than for the same period in 2008.Prior year expenses included a net charge of $0.9 million associated with the transition and hiring of our CEO and forfeiture of stock options by our former CEO and $0.5 million of accelerated depreciation expense on abandoned leasehold improvements.Other favorable variances year over year included a $0.5 million reduction in commissions, a $0.5 million decrease in promotional expenses (catalogs, samples, etc.), $0.5 million of lower consulting and professional fees, a $0.4 million reduction in salaries and related incentive accruals, a $0.4 million reduction in expense related to environmental liability accruals, $0.4 million less expense related to self-insurance programs, a $0.1 million reduction of costs related to the Company’s abandoned plan to deregister, and a $0.1 million reduction in bad debt expense.Partially offsetting these favorable variances were current year expenses of $1.6 million associated with the transition and hiring of executive level personnel and $0.1 million additional stock option expense. For the first nine months of 2008, Katy reported income from severance, restructuring and related charges of $0.4 million, which resulted primarily from favorable adjustments to accruals for lease exit costs, as well as net activity from discontinued operations of $1.0 million, which included the recognition of a final working capital adjustment of business units sold in 2007. Operations generated $2.0 million of free cash flow during the nine months ended October 2, 2009 compared to an $11.0 million usage during the nine months ended September 30, 2008.The fluctuation was primarily a result of lower net loss year over year and was also positively impacted by reduced capital spending.Free cash flow, a non-GAAP financial measure, is discussed further below. Debt at
